Citation Nr: 0826449	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  08-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from January 1943 to 
November 1945, and from September 1968 to June 1982.  He also 
had other unverified periods of active and/or inactive 
service as he apparently was a member of the United States 
Air Force Reserve from 1952 until his recall to active 
service in September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
denied the appellant's attempt to reopen his claim of 
entitlement to service connection for bilateral hearing loss.

In June 2008, a Deputy Vice Chairman granted a motion to 
advance the appeal on the Board's docket on the basis of the 
appellant's advanced age.  See 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.900.

The Board notes that the appellant's claim for service 
connection for bilateral hearing loss was originally denied 
in an October 1982 rating decision; the appellant was 
notified of the denial that same month, but did not appeal.  
In April 1999, the appellant again sought service connection 
for bilateral hearing.  The RO denied the reopening of the 
hearing loss service connection claim in a rating decision 
issued in June 2000.  This rating action was appealed to the 
Board.  

After considering all of the evidence of record, the Board 
issued a decision in February 2003 that upheld the RO's 
denial of the appellant's attempt to reopen his claim of 
entitlement to service connection for bilateral hearing loss.  
The appellant did not file a Notice of Appeal.  The February 
2003 Board decision thus represents the last final decision 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn 
v. Brown, 6 Vet. App. 523 (1994).  Therefore, the Board will 
consider whether any of the evidence submitted since the 
February 2003 Board decision constitutes new and material 
evidence.


FINDINGS OF FACT

1.  The Board issued a decision, in February 2003, that 
denied the reopening of the claim for service connection for 
bilateral hearing loss; the appellant was notified of the 
denial, but he did not appeal.

2.  The evidence received since the February 2003 Board 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2003 Board decision that denied the 
reopening of the appellant's claim of entitlement to service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2007).

2.  The evidence received subsequent to the February 2003 
Board decision is not new and material, and consequently does 
not serve to reopen the appellant's claim of entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2007); 
38 C.F.R. 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The appellant was notified of the 
information necessary to substantiate his bilateral hearing 
loss new and material evidence claim in correspondence dated 
in May 2007 (prior to the issuance of the September 2007 
rating decision).  In that documents the RO informed the 
appellant about what was needed to reopen his claim for 
service connection for bilateral hearing loss.  

In particular, the May 2007 letter informed the appellant of 
what constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the 
claim.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for hearing loss, the underlying claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for the 
bilateral hearing loss claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's claims file.  VA 
medical records were obtained and associated with the claims 
file.  The appellant was afforded a VA medical examination.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Although the RO did advise the appellant of such information 
in a letter dated in May 2007, because the reopening of the 
appellant's claim for service connection for bilateral 
hearing loss is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The February 2003 Board 
decision, the last time the bilateral hearing loss service 
connection claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the February 2003 Board decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The appellant submitted his claim to reopen in April 2007.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the Board in reaching its February 
2003 decision included the appellant's service medical 
treatment records dated from 1948 to 1982, including several 
sets of audiometric testing results; a WD AGO Form 53-55; a 
DD Form 214; VA Vocational Advisement Records, dated in 1947, 
which indicate that the appellant was employed as a foreman 
in aircraft assembly; a 1949 birth certificate which 
indicates that the appellant's usual occupation was aircraft 
mechanic; a VA Form 21-526e submitted in August 1982; reports 
from private and retired military medical treatment rendered 
between 1982 and 2000; the reports from the VA medical 
examinations conducted in September 1982, and October1999; 
and various statements submitted by the appellant and his 
representative.  The appellant contended that his hearing had 
been normal upon his entry into the Aviation Cadet Training 
Program in January 1943, that he was exposed to acoustic 
trauma from aircraft engine noise and high caliber machinegun 
fire, both during training and in combat, and that his post-
service hearing loss was related to his in-service noise 
exposure.

The evidence added to the claims file after the February 2003 
Board decision denial includes the appellant's April 2007 
claim to reopen; VA medical treatment records dated between 
2001 and 2007; the report from a VA audiologic examination 
conducted in September 2007; and various written statements 
submitted by the appellant and his representative.

Review of the evidence of record added to the claims file 
after the issuance of the February 2003 Board decision fails 
to reveal any competent medical opinion that establishes an 
etiologic relationship between the appellant's current 
hearing loss and his first period of active service from 
January 1943 to November 1945.

The possibility of the existence of such an etiologic nexus 
has been raised by the statements submitted by the appellant.  
However, these statements merely iterate the contentions 
raised by the appellant in relation to his earlier claims for 
service connection for hearing loss.  

The specified basis for final disallowance of the appellant's 
claim for service connection for bilateral hearing loss was 
that the evidence failed to show the existence of any hearing 
loss prior to the appellant's entrance into service in 1982.  
The appellant contends that he incurred bilateral hearing 
loss as a result of his WW II service.  However, there is no 
indication in the competent medical evidence of record that 
any such relationship between his current pathology and his 
military service exists.  Indeed, after the claims file was 
reviewed and the appellant was examined in September 2007, a 
VA examiner opined that the appellant's hearing loss was not 
caused by exposure to noise while on active duty.

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  However, the Board also concludes 
that such is not "material" because it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Rather it merely confirms that the appellant's current 
hearing loss is not related to his active military service.  
This evidence does not address or contradict the reasoning 
offered in support of the February 2003 Board decision.  The 
evidence added to the claims file since the February 2003 
board decision does not raise a reasonable possibility of 
substantiating the claim and therefore, is not material.  See 
Shoop v. Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
has bilateral hearing loss as a result of his service.  These 
statements are not competent evidence of an etiologic nexus 
between his active military service and his current bilateral 
hearing loss.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Neither the appellant nor his 
representative has shown that they have the requisite 
competence.

The Board finds that the evidence submitted subsequent to the 
February 2003 Board decision does not provide relevant 
information as to the question of whether the appellant 
experiences bilateral hearing loss as a result of any 
incident of service, including service in combat in WW II.  
As none of the evidence added to the record since the Board's 
February 2003 decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting that the appellant's current hearing loss 
is related to in-service noise exposure or to some other in-
service cause, the Board concludes that the evidence of 
record added since the February 2003 Board decision does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim for service connection for bilateral 
hearing loss.  Therefore, the Board's decision in February 
2003 remains final, and the claim is not reopened.


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the benefits sought on appeal are denied.

____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


